Name: Commission Decision No 3302/81/ECSC of 18 November 1981 on the information to be furnished by steel undertakings about their investments
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-20

 Avis juridique important|31981S3302Commission Decision No 3302/81/ECSC of 18 November 1981 on the information to be furnished by steel undertakings about their investments Official Journal L 333 , 20/11/1981 P. 0035 - 0038 Spanish special edition: Chapter 08 Volume 2 P. 0095 Portuguese special edition Chapter 08 Volume 2 P. 0095 ****( 1 ) OJ NO 219 , 29 . 11 . 1966 , P . 3728/66 . ( 2 ) OJ NO L 229 , 17 . 8 . 1973 , P . 28 . COMMISSION DECISION NO 3302/81/ECSC OF 18 NOVEMBER 1981 ON THE INFORMATION TO BE FURNISHED BY STEEL UNDERTAKINGS ABOUT THEIR INVESTMENTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 46 , 47 AND 54 THEREOF , HAVING REGARD TO DECISION NO 22-66 OF 16 NOVEMBER 1966 ON INFORMATION TO BE FURNISHED BY UNDERTAKINGS ABOUT THEIR INVESTMENTS ( 1 ), AS AMENDED BY DECISION NO 2237/73/ECSC ( 2 ), WHEREAS ARTICLE 54 OF THE TREATY ENTRUSTS THE HIGH AUTHORITY WITH THE TASK OF ENCOURAGING COORDINATED DEVELOPMENT OF INVESTMENT ; WHEREAS IT MUST THEREFORE BE ABLE TO FORM AN OPINION , WITHIN THE FRAMWORK OF THE GENERAL OBJECTIVES FORESEEN IN ARTICLE 46 , ON THE INVESTMENT PROGRAMMES OF UNDERTAKINGS ; WHEREAS , TO FORM SUCH OPINIONS , DETAILED KNOWLEDGE IS NEEDED OF THE CAPACITIES OF PRODUCTION PLANT IN OPERATION , UNDER CONSTRUCTION OR PLANNED ; WHEREAS INVESTMENT PROGRAMMES MUST ALREADY BE NOTIFIED IN ACCORDANCE WITH DECISIONS NO 22-66 AND NO 2237/73/ECSC REFERRED TO ABOVE ; WHEREAS , IN THE CASE OF THE COMMUNITY COAL INDUSTRY , COAL EXTRACTION CAPACITY SHOULD BE STABILIZED WITH A VIEW TO ACHIEVING SECURITY IN THE SUPPLY OF ENERGY , AND IN THE CASE OF THE IRON AND STEEL INDUSTRY , MARKETING DIFFICULTIES MAKE IT NECESSARY TO ADVOCATE A RIGOROUS RESTRUCTURING POLICY AIMED BOTH A MODERNIZATION AND AT REDUCING PRODUCTION CAPACITIES ; WHEREAS THIS DECISION SEEKS TO AMEND THE PROVISIONS APPLICABLE TO IRON AND STEEL ACTIVITIES ; WHEREAS ANOTHER DECISION WILL BE TAKEN ON COALMINING ACTIVITIES ; WHEREAS GREATER TRANSPARENCY IS NEEDED IN INVESTMENT DECISIONS IN ORDER TO PERMIT A TIMELY RECOGNITION OF DEVELOPMENTS WHICH MIGHT WORSEN THE IMBALANCES IN PRODUCTION CAPACITIES OR FAIL TO ALLEVIATE THEM ; WHEREAS , TO THIS END , THE PROVISIONS RELATING TO THE INFORMATION TO BE FURNISHED BY UNDERTAKINGS CONCERNING THEIR INVESTMENTS SHOULD BE REINFORCED TO TAKE GREATER ACCOUNT OF THE DEVELOPMENTS SPECIFIC TO EACH OF THE TWO INDUSTRIES IN QUESTION ; WHEREAS AN INVESTMENT PROGRAMME GENERALLY FORMS PART OF A LONG-TERM DEVELOPMENT PLAN FOR THE WHOLE UNDERTAKING AND THE COMMISSION IS UNABLE TO DELIVER A WELL-FOUNDED OPINION ON EACH INVESTMENT PROGRAMME IF IT IS NOT KEPT INFORMED OF THE UNDERTAKING ' S DEVELOPMENT STRATEGY ; WHEREAS THE SCOPE OF THE OBLIGATION IN FORCE IS THUS NO LONGER SATISFACTORY AS REGARDS THE MANDATORY NOTIFICATION OF THE CONSTRUCTION OF NEW PRODUCTION PLANT AND THE PERIOD WITHIN WHICH NOTIFICATIONS AND INFORMATION MUST BE SUBMITTED , AND IT IS THEREFORE NECESSARY TO AMEND IT ; WHEREAS , OWING TO TECHNOLOGICAL DEVELOPMENT , THE UNIT SIZES OF PRODUCTION PLANTS TEND TO INCREASE AND UNIT CAPITAL INVESTMENT COSTS INCREASE NOT ONLY AS A RESULT OF THIS INCREASE IN SIZE BUT ALSO BECAUSE OF THE QUALITY REQUIREMENTS AND THE RISE IN THE COST OF EQUIPMENT ; WHEREAS CHANGES IN DEMAND FOR IRON AND STEEL PRODUCTS AND THE DEVELOPMENT OF PRODUCTION TECHNIQUES IN THE PAST FEW YEARS HAVE FREQUENTLY LED TO THE TEMPORARY OR PERMANENT CLOSURE OF INSTALLATIONS ; WHEREAS SUCH MEASURES HAVE AN INFLUENCE ON THE LEVEL OF PRODUCTION CAPACITY IN OPERATION AND THEREFORE MUST BE INDICATED IN ADVANCE IN THE SAME WAY AS NEW PROGRAMMES ; WHEREAS THE COMMISSION MUST BE INFORMED OF THE WAY IN WHICH INVESTMENT PROGRAMME PROJECTS OR REDUCTIONS IN PRODUCTION CAPACITY AS ORIGINALLY NOTIFIED ARE ACTUALLY CARRIED OUT ; WHEREAS IT MUST THEREFORE RECEIVE REPORTS ON THESE MATTERS ; WHEREAS NOTIFICATIONS AND REPORTS LIMITED TO THE PRINCIPAL PRODUCTION CAPACITIES ALREADY IN OPERATION OR TO BE BUILT CANNOT GIVE A SUFFICIENTLY FULL PICTURE OF FORESEEABLE DEVELOPMENTS ; WHEREAS AN ANNUAL SURVEY OF ALL INVESTMENTS AND OF THE CAPACITIES IN OPERATION , UNDER CONSTRUCTION OR AT THE PLANNING STAGE USEFULLY COMPLEMENTS THE INFORMATION OBTAINED MY MEANS OF NOTIFICATIONS AND REPORTS ; WHEREAS THIS DECISION REPLACES THE EXISTING RULES GOVERNING THE INFORMATION TO BE FURNISHED BY IRON AND STEEL UNDERTAKINGS ABOUT THEIR INVESTMENTS ; WHEREAS DECISIONS NO 22-66 AND NO 2237/73/ECSC MUST THEREFORE CEASE TO APPLY TO THE EXTENT TO WHICH THEY CONCERN THE SAID UNDERTAKINGS , HAS ADOPTED THIS DECISION : SECTION I PRIOR NOTIFICATION OF PROGRAMMES OF INVESTMENT OR FOR THE RECOMMISSIONING OF PRODUCTION INSTALLATIONS ARTICLE 1 THIS DECISION SHALL RELATE EXCLUSIVELY TO INVESTMENT FOR ACTIVITIES IN THE IRON AND STEEL INDUSTRY . INVESTMENT FOR COALMINING ACTIVITIES SHALL REMAIN SUBJECT TO THE PROVISIONS OF DECISIONS NO 22-66 AND NO 2237/73/ECSC AS LONG AS NO NEW DECISION ON THIS SECTOR HAS BEEN ADOPTED . ARTICLE 2 ALL STEEL UNDERTAKINGS WITHIN THE COMMUNITY SHALL NOTIFY THE COMMISSION OF INVESTMENT OR RECOMMISSIONING PROGRAMMES RELATING TO THEIR PRODUCTION ACTIVITIES IN RESPECT OF ONE OR MORE OF THE PRODUCTS LISTED IN ANNEX I TO THE TREATY . ARTICLE 3 PRIOR NOTIFICATION SHALL COVER INVESTMENT PROGRAMMES RELATING TO NEW OR EXISTING PLANT AND DECISIONS TO RECOMMISSION PLANT WITHDRAWN FROM SERVICE WHICH , AFTER IMPLEMENTATION , WILL INCREASE PRODUCTION CAPACITY FOR THE PRODUCTS CONCERNED BY AT LEAST 50 000 TONNES OR THE ESTIMATED COST OF WHICH EXCEEDS 10 MILLION ECU . HOWEVER , INVESTMENT PROJECTS FOR STEEL PRODUCTION PLANT MUST BE NOTIFIED , WHATEVER THE EFFECT ON PRODUCTION CAPACITY AND THE AMOUNT OF THE ESTIMATED EXPENDITURE . THE ESTIMATED TOTAL EXPENDITURE SHALL INCLUDE ALL EXPENDITURE RESULTING DIRECTLY FROM THE IMPLEMENTATION OF THE PROGRAMME IN QUESTION , AND SHALL BE CALCULATED BY COMBINING IN A SINGLE PROGRAMME ALL ELEMENTS CONSTITUTING A TECHNICALLY INDIVISIBLE WHOLE , EVEN IF IMPLEMENTATION COVERS SEVERAL DISTINCT STAGES IN TIME . ARTICLE 4 NOTIFICATIONS SHALL COVER : - A DESCRIPTION OF THE POSITION OCCUPIED BY THE INVESTMENT PROGRAMME IN THE UNDERTAKING ' S DEVELOPMENT STRATEGY , - AN EXACT DESCRIPTION OF THE INVESTMENT PROGRAMME , - THE EFFECT ON PRODUCTION POTENTIAL FOR THE PRODUCT IN QUESTION , TAKING AS A BASE OF REFERENCE THE DATA PROVIDED BY THE UNDERTAKING IN THE LATEST ANNUAL INVESTMENT SURVEY , - ANY COMPENSATING CLOSURES OF OTHER PLANT , - THE MAXIMUM TECHNICAL CAPACITY OF THE PLANT CONCERNED , - ALL DATA RELATING TO PROFITABILITY REQUIRED TO ASSESS THE LEVEL OF THE PLANT ' S FUTURE COMPETITIVENESS , - THE APPROXIMATE AMOUNT OF FORECAST EXPENDITURE , - THE TIME REQUIRED TO IMPLEMENT THE PROJECT , - DETAILS CONCERNING THE SUPPLY OF RAW MATERIALS , - THE EFFECTS ON THE WORKFORCE , - THE SOURCES OF FINANCE FOR THE INVESTMENT PROGRAMME . ARTICLE 5 NOTIFICATIONS CONCERNING INVESTMENT OR RECOMMISSIONING PROGRAMMES MUST BE SENT TO THE COMMISSION AS EARLY AS POSSIBLE , AND NOT LATER THAN SIX MONTHS BEFORE THE FIRST CONTRACTS ARE CONCLUDED WITH THE SUPPLIERS OR , IF THE WORK IS TO BE CARRIED OUT BY THE UNDERTAKING ITSELF , SIX MONTHS BEFORE THE WORK IS PUT IN HAND . ARTICLE 6 INFORMATION IN RESPECT OF ANY MAJOR CHANGES IN INVESTMENT , CLOSURE OR RECOMMISSIONING PROGRAMMES NOTIFIED TO THE COMMISSION SHALL BE FORWARDED IN AN AMENDING NOTIFICATION IN THE FORM AND WITHIN THE TIME LIMITS LAID DOWN IN ARTICLES 4 AND 5 . DECISIONS SHALL BE CONSIDERED AS INVOLVING MAJOR CHANGES IF THEY ARE LIABLE EITHER TO DELAY THE IMPLEMENTATION OF THE PROGRAMME BY AT LEAST ONE YEAR , OR TO DOUBLE ITS ESTIMATED COST OR REDUCE IT BY HALF , OR TO INCREASE OR DECREASE ESTIMATED PRODUCTION CAPACITY BY AT LEAST 50 000 TONNES . SECTION II PRIOR NOTIFICATION OF THE PERMANENT OR TEMPORARY CLOSURE OF PRODUCTION PLANT ARTICLE 7 EVERY STEEL UNDERTAKING WITHIN THE COMMUNITY SHALL NOTIFY THE COMMISSION OF PERMANENT CLOSURES OR TEMPORARY SHUTDOWNS OF PLANT ( WITH A PLANNED DURATION OF AT LEAST SIX MONTHS ) AFFECTING ONE OR MORE OF THE PRODUCTS LISTED IN ANNEX I TO THE TREATY . ARTICLE 8 SUCH NOTIFICATION SHALL COVER WITHDRAWAL OF INVESTMENTS , DISPOSAL AND PERMANENT OR TEMPORARY CLOSURES LIKELY TO REDUCE PRODUCTION CAPACITY FOR THE PRODUCT CONCERNED BY AT LEAST 50 000 TONNES . ARTICLE 9 NOTIFICATIONS SHALL COVER : - THE REASONS WHICH LED TO THE CLOSURE DECISION , - AN EXACT DESCRIPTION OF THE PLANT TO BE WITHDRAWN FROM SERVICE , - THE APPROXIMATE LIQUIDATION VALUE OF SUCH PLANT , - DETAILS OF THE IMMEDIATE FUTURE OF THE PLANT ( DEMOLITION , SALE , TEMPORARY CLOSURE , ETC .), - THE TIME REQUIRED TO PUT THE PROPOSED MEASURES INTO EFFECT , - THE ACTUAL PRODUCTION RECORDED DURING THE 12 MONTHS PRECEDING NOTIFICATION , - THE RESULTS EXPECTED , ESPECIALLY AS REGARDS PRODUCTION AND PRODUCTION CAPACITY , - THE EFFECTS ON THE WORKFORCE , WITH AN INDICATION OF THE POSSIBILITIES , IF ANY , OF RE-EMPLOYMENT IN THE SAME UNDERTAKING . ARTICLE 10 NOTIFICATIONS CONCERNING TEMPORARY OR PERMANENT CLOSURES SHALL BE SENT TO THE COMMISSION AS EARLY AS POSSIBLE , AND NOT LATER THAN ONE MONTH BEFORE THE EVENT CONSEQUENT UPON WHICH THE PLANT CONCERNED CEASES TO OPERATE ( BEGINNING OF DEMOLITION WORK , DATE ON WHICH THE CONTRACT OF SALE TAKES EFFECT , CLOSURE , ETC .). ARTICLE 11 WHERE A PLANT WITHIN THE MEANING OF THIS DECISION IS TO BE RECOMMISSIONED AFTER A PERIOD OF CLOSURE EXCEEDING SIX MONTHS , THIS RECOMMISSIONING SHALL BE NOTIFIED TO THE COMMISSION IN ACCORDANCE WITH THE PROCEDURES LAID DOWN IN SECTION I AT LEAST THREE MONTHS BEFORE THE DATE OF RECOMMISSIONING . SECTION III REPORTS ON THE IMPLEMENTATION OF PROGRAMMES OF INVESTMENT OR CAPACITY REDUCTION ARTICLE 12 EVERY STEEL UNDERTAKING WITHIN THE COMMUNITY SHALL SEND TO THE COMMISSION A REPORT ON THE ACTUAL MANNER OF IMPLEMENTATION OF THE PROGRAMMES OF INVESTMENT OR CAPACITY REDUCTION REFERRED TO IN SECTIONS I AND II AND OF ANY OTHER INVESTMENT PROGRAMMES OF WHICH THE COST HAS , CONTRARY TO ESTIMATES , EXCEEDED THE LIMITS GIVEN IN ARTICLE 3 . ARTICLE 13 REPORTS SHALL CONTAIN : - AN EXACT DESCRIPTION OF THE INVESTMENT PROGRAMME CARRIED OUT , WITH SPECIFIC REFERENCE TO ANY CHANGES MADE TO THE ORIGINAL PROGRAMME , - THE DATE OF COMPLETION OF THE PROGRAMME OF INVESTMENT OR CAPACITY REDUCTION ( IF THE PROGRAMME WAS CARRIED OUT IN A NUMBER OF STAGES , THE DATES OF COMPLETION OF THESE STAGES ), - THE EXPENDITURE INCURRED , - ALL RELEVANT INFORMATION AS TO : - THE PURPOSE AND TECHNICAL NATURE OF THE WORK CARRIED OUT , - THE RESULTS ALREADY OBTAINED OR FORESEEN AS A RESULT OF THE IMPLEMENTATION OF THE PROGRAMME , PARTICULARLY AS REGARDS PRODUCTION AND PRODUCTION CAPACITY , WITH SPECIFIC MENTION OF ANY DIVERGENCE FROM THE EXPECTED RESULTS , - THE SUPPLY OF RAW MATERIALS , - THE EFFECTS ON THE WORKFORCE , - THE SOURCES OF FINANCE FOR THE INVESTMENT PROGRAMME . ARTICLE 14 THE REPORTS REFERRED TO IN ARTICLE 12 MUST BE SENT TO THE COMMISSION AS EARLY AS POSSIBLE AND NOT LATER THAN THREE MONTHS AFTER THE PLANT TO WHICH THEY REFER STARTS OR CEASES TO OPERATE . SECTION IV ANNUAL SURVEY ARTICLE 15 IN ADDITION TO THE NOTIFICATIONS AND REPORTS REFERRED TO ABOVE , THE STEEL UNDERTAKINGS OF THE COMMUNITY SHALL REPLY TO THE COMMISSION ' S ANNUAL SURVEYS , PARTICULARLY THOSE RELATING TO THEIR PLANT AND INVESTMENTS . A SUMMARY OF THE RESULTS OF THE ANNUAL INVESTMENT SURVEY SHALL BE PUBLISHED AND SENT TO THOSE CONCERNED , IN CONFORMITY WITH THE SECOND PARAGRAPH OF ARTICLE 47 OF THE ECSC TREATY . REPLIES TO THE INVESTMENT SURVEY MUST , IN PARTICULAR , CONTAIN DETAILS OF ALL CHANGES IN CAPACITY , EVEN THOSE STILL AT THE PLANNING STAGE , AND BE ACCOMPANIED BY AN EXPLANATORY NOTE GIVING THE REASONS FOR THE CHANGES ( INVESTMENTS , CLOSURES , OTHER MEASURES , ETC .) AND THE CIRCUMSTANCES WHICH HAVE LED THERETO . SUCH REPLIES SHALL NOT EXEMPT UNDERTAKINGS FROM SUBMITTING , IN DUE COURSE , A NOTIFICATION IN ACCORDANCE WITH SECTIONS I AND II . SECTION V GENERAL PROVISIONS ARTICLE 16 THE COMMISSION SHALL ACKNOWLEDGE RECEIPT OF INVESTMENT AND CLOSURE NOTIFICATIONS AS WELL AS OF REPORTS WHICH ARE SENT TO IT , AND MAY REQUEST ANY INFORMATION THEREON WHICH IT CONSIDERS NECESSARY . UNDERTAKINGS WHICH EVADE THEIR OBLIGATIONS UNDER THIS DECISION OR FURNISH FALSE INFORMATION SHALL BE LIABLE TO THE FINES AND PENALTIES PROVIDED FOR UNDER ARTICLE 47 OF THE ECSC TREATY . ARTICLE 17 THIS DECISION SHALL ENTER INTO FORCE ON 1 DECEMBER 1981 . DECISIONS NO 22-66 AND NO 2237/73/ECSC SHALL CEASE TO APPLY AT THE SAME DATE TO THE EXTENT TO WHICH THEY CONCERN ACTIVITIES IN THE IRON AND STEEL INDUSTRY . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 18 NOVEMBER 1981 . FOR THE COMMISSION FRANCOIS-XAVIER ORTOLI VICE-PRESIDENT